Per Curiam.

Respondent’s objections to the board’s findings and recommendation center on her contention that she has been denied due process because she was not given notice of the proceedings and an opportunity to defend. This argument is meritless. Respondent was given every opportunity to defend herself at the hearing before the board. Since the court remanded this case in June 1982, respondent was granted no less than five extensions of time or continuances to prepare her case. Her own attorney admitted respondent had notice of the setting of hearings in this case for several months prior to June 8, 1984. The board allowed respondent the time from June 15, 1982 to June 8, 1984 within which to prepare her defense. In that two-year period, respondent changed addresses at least four times and failed to notify the Clerk of the Supreme Court of these changes. Therefore, respondent’s objections regarding notice and opportunity to defend are overruled.
Respondent has neither produced any evidence in defense of relator’s complaint nor stated with specificity how the evidence produced by relator fails to sustain the burden of proof of respondent’s professional misconduct. This court has carefully reviewed the record in this case and concurs in the findings and recommendation of the board.
Accordingly, it is the judgment of this court that respondent be permanently disbarred from the practice of law.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.